Exhibit 99.1 Tidewater Reports Third Quarter Results For Fiscal 2016 NEW ORLEANS, LA. February2, 2016 — Tidewater Inc. (NYSE:TDW) announced today a third quarter net loss for the period ended December31, 2015, of $19.5 million, or $0.42 per common share, on revenues of $218.2 million. For the same quarter last year, net loss was $160.7million, or $3.31 per common share, on revenues of $387.6 million. The immediately preceding quarter ended September30, 2015, had a net loss of $43.8 million, or $0.93 per common share, on revenues of $271.9 million.
